Title: Abigail Adams to John Thaxter, 9 December 1781
From: Adams, Abigail
To: Thaxter, John


     
      My dear Sir
      
       December 9 1781
      
     
     I do not take up my pen by way of reply to any Letter of yours— that is not in my power. 15 Months have elapsed since the date of your last. I must take you a little to task to give you an opportunity of justifying yourself. Here are no less than 3 of the Heathen deities arrived from your port without a single Syllable from You. Minerva— surely it is her peculiar province to communicate Wisdom, yet she is as silent as Apollo whom I consulted upon the occasion, but both of them affirm that they know nothing of you. Juno indeed produced your Hand writing, as a cover to some Newspapers and pamphlets which is all that could be obtained from her. I cannot reconcile this with your former punctuality. It is true I have no more reason to complain, than your other Friends, but we all look sober about it, I assure you: and the more so for hearing that you are not well; and that your wishes are to return to America. I hope you are not so uneasy as to opperate upon your Health; if that is the case, loth as I know my dear Friend would be to part with you, he would not detain you, if you once made known your desires; I have not told your Friends all I have heard upon this subject as I fear it would give them uneasyness.
     You will have heard before this reaches you of the strange part Gillion has acted; my dear Charles is at Bilboa, and must exchange September for Jan’ry or Febry., a dreadful Season to come upon this coast. The Letters which were put on Board of him must be still with him, if any were committed to his care. I do not think he means to come to America soon.
     I hope you have been made very happy by the agreable tiding from America. The aspect of our affairs is Brightned, an other British Army is added to our Glorious exploits and conquests, with an abhored, because a merciless and cruel Captive General to swell our triumphs. The Month of October is a memorable one to America, and a fatal one to Britain. Will she can she still persist in her wanton cruelties, in her mad projects of domination, whilst she is crumbling to attoms? Will not the united provinces be proud to allye themselves to our vallient states—will they not acknowledge our Independance and claim kindred with us? Is there any prospect of peace? May a Glorious one incircle us with its blessings before an other year Elapses, but I fear from certain movements to which I suppose you are no Stranger that it may not be all we wish. Yet the Capture of Cornwallis must opperate in our favour.
     Most of the Ladies of your acquaintance still remain Single. Several whom you left just rising into notice now figure with Eclat. You are not forgotten amongst them. I often hear your name mentiond with much esteem, an Epethet well suited to the tempreture of the low Countries.
     Master Tommy desires me to remember to insert his affectionate regard to you, and Miss Nabby looks it, tho not articulated.
     Your Friends were all well last week when your Brother was here. Your Sister Celia spent a fortnight here in the last month, and Miss Nancy is expected this Week to spend a month or two. Your Friend Abel Alleyne is sailed for Antigue and from thence designs for Barbados. Provisions plenty here, money a scarce commodity indeed, taxes, exorbitant. Luxery still prevailing in Building, furniture, Equipage, and dress. The scarcity of cash will Lessen it with some, but many realized their enormous sums of paper.
     
      Let me beg of you to be punctual in writing and let no opportunity slip by which you may convey comfort and satisfaction to your Friends particularly to your ever affectionate Friend,
      Portia
     
    